The plaintiff also moved to amend the writ.
The circumstances disclosed by the affidavits filed in this case show that a failure of justice will probably occur unless the party who has without fault failed to obtain a new trial by appeal is assisted with the process which he prays.
Let a certiorari issue, with leave to the plaintiff to amend his writ.
NOTE. — See Davis v. Marshall, 9 N.C. 59. The clerk of the County court is now required to carry up the appeal himself. 1 Rev. Stat., ch. 4, sec. 3. *Page 332 
(441)